People v Randolph (2014 NY Slip Op 08134)





People v Randolph


2014 NY Slip Op 08134


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Renwick, J.P., Saxe, Moskowitz, DeGrasse, Richter, JJ.


13570 1684/07

[*1] The People of the State of New York,	 Ind. Respondent,
vRyan Randolph, Defendant-Appellant.


Cardozo Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Ryan Randolph, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered December 1, 2009, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
The court properly granted the People's application to preclude defendant from cross-examining a witness about an arrest, because the mere fact of an arrest is not a permitted area for impeachment (People v Miller , 91 NY2d 372, 380 [1998]). Moreover, defense counsel expressly acquiesced in that ruling, disclaiming any desire to inquire about a mere arrest. While defendant presently asserts that the court also precluded inquiry into the witness's purported guilty plea, the court made no such ruling. On the contrary, both sides agreed that no record of a conviction existed.
We have considered and rejected defendant's ineffective assistance of counsel claim (see People v Benevento , 91 NY2d 708, 713-714 [1998]; Strickland v Washington , 466 US 668 [1984]), as well as his pro se arguments.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 20, 2014
CLERK